Citation Nr: 0811931	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-38 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for erectile 
dysfunction.

2.	Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the feet, to include 
the sciatic nerve.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.

5.	Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	There is no competent medical evidence to show the veteran 
is currently diagnosed with erectile dysfunction.

2.	There is no competent medical evidence to show the veteran 
is currently diagnosed with peripheral neuropathy.

3.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, nor is it 
etiologically related to his active service.

4.	In a correspondence received on March 6, 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to service 
connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.	Erectile dysfunction was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	Peripheral neuropathy was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.	Bilateral hearing loss was not incurred in service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2007).

4.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for type II diabetes mellitus. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).
In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2006.  
The RO's October 2005 and June 2006 notice letters advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the VA 
Medical Center (VAMC) and Vet Center have also been obtained.  
The appellant has not identified any additional records that 
should be obtained.  The veteran was afforded a VA 
audiological examination in January 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.
It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Erectile Dysfunction and Peripheral Neuropathy

The veteran maintains he currently suffers from erectile 
dysfunction and numbness of the feet, to include the sciatic 
nerve, as a direct result of his active service in Vietnam.  
However, there is no evidence that he is currently diagnosed 
with erectile dysfunction or any disorder related to numbness 
of the feet or the sciatic nerve.  The veteran indicated at 
his Board hearing that he has received treatment for these 
disorders, but has not provided any records of this treatment 
or a competent medical opinion diagnosing him with any 
related disability.  Without a diagnosis of a disability, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

Thus, the Board finds that there is no competent medical 
evidence of current erectile dysfunction or a disorder 
related to numbness of the feet, to include the sciatic 
nerve.  The veteran has produced no competent medical 
evidence or opinion in support of his claim that he suffers 
from such disabilities.  Therefore, the claim for service 
connection must be denied.
The Board acknowledges that the veteran himself has claimed 
he suffers from these disorders.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Bilateral Hearing Loss

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma including radio communication, 
helicopters, artillery, mortars and rocket rounds during 
active service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The report of a January 2007 VA audiology examination 
indicates current bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385. 

Service medical records are negative for any findings of 
treatment or diagnosis of bilateral hearing loss.  On 
examination pending service discharge in April 1970, the 
veteran's ears and drums were normal.  There were no findings 
or complaints pertaining to hearing loss.  

Post-service medical evidence of hearing loss is first 
documented by the January 2007 VA audiological examination, 
which is over 35 years post-service.  The lapse in time 
between service and the first diagnosis of hearing loss 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current hearing loss 
and his in-service acoustic trauma.  With consideration of no 
hearing loss shown in service and the passage of time before 
hearing loss is shown post-service, a preponderance of the 
evidence is against the veteran's claim.

As noted above, the evidence of record contains a January 
2007 VA audiological examination, which includes an opinion 
as to the etiology of the veteran's current hearing loss.  
The VA examiner concluded that the veteran's current hearing 
loss "is less likely as not (less than 50/50 probability) 
caused by or a result of acoustic trauma in service."  In 
supporting this opinion, the examiner noted that both the 
entrance and separation examinations indicated normal 
hearing.  In addition, the examiner cited a 2005 Institute of 
Medicine study which found no scientific basis for delayed 
onset noise-induced hearing loss.  The examiner noted that 
"the most significant decrease of hearing from noise 
exposure occurs immediately after noise exposure."  Finally, 
the examiner noted that the veteran has had several 
occupations since separation from active service that could 
have exposed him to acoustic trauma, including meat cutter, 
construction and tractor maintenance.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss arising from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan, 
supra.  

In sum, the veteran has not provided competent medical 
evidence establishing that he currently suffers from a 
hearing loss disability that is etiologically related to his 
active service.  In addition, the absence of any medical 
records of a diagnosis or treatment for over 35 years after 
service is probative evidence against the claim for direct 
service connection.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

Type II Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issue of service connection for type II diabetes mellitus 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the issue of service 
connection for type II diabetes mellitus and it is dismissed.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy is denied.

Service connection for bilateral hearing loss is denied.

The issue of entitlement to service connection for type II 
diabetes mellitus is dismissed.




REMAND

The veteran contends that he has PTSD due to military 
service; he has identified two stressors in support of his 
claim.  First, the veteran contends that one of the veteran's 
friends, a soldier by the name of Gonzales (or Gonzalez) was 
killed at Red Beach, Da Nang, Vietnam.  A January 2007 
statement by the veteran provides the soldier's unit 
assignment and gives approximate dates for the incident.  The 
second claimed stressor is the veteran's unit having come 
under indirect fire from rockets, mortars, grenades and other 
forms of artillery.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the  
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the present case, the record contains a diagnosis of PTSD.  
It is, however, unclear what stressor(s) forms the basis for 
this diagnosis.  Additionally, the Board observes that none 
of the veteran's claimed stressors have been verified.

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the veteran's claim can proceed.  Specifically, the 
claims folder does not reflect reasonable efforts to verify 
the veteran's alleged stressors.  In this regard, there has 
been no attempt to verify the veteran's contentions regarding 
the death of soldier Gonzales.  In order to fulfill VA's duty 
to assist the veteran in developing his claim, the Board 
finds that a remand is necessary to further develop the 
veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should request from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), or other appropriate source, 
verification of whether a soldier named 
Gonzales (or Gonzalez) of the 263rd Light 
Equipment Maintenance Company was killed 
by enemy fire between January 1, 1969, and 
September 30, 1969, and whether the 
veteran's unit came under indirect enemy 
fire between January 1, 1969, and 
September 30, 1969.  Efforts to obtain the 
foregoing records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2007).

2.	If, and only if, a stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and  evaluations 
deemed necessary should be  performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC, or other records obtained by 
the AOJ, may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify whether the 
stressors detailed in the reports of the 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-verified events specified 
in the examination report.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

3.	Readjudicate the claim of entitlement to 
service connection for PTSD following all 
necessary development.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for appellate review, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


